Case 1:20-mj-00794-CLP Document 5 Filed 09/11/20 Page 1 of 7 PageID #: 15
  Case 1:20-mj-00794-CLP Document 5 Filed 09/11/20 Page 2 of 7 PageID #: 16

                                                                                                2

                 On or about June 10, 2020, within the Eastern District of New York, the

defendants KIMY GENTIL, also known as “Ghostz Dagod,” and

                            together with others, did knowingly and intentionally obstruct,

delay and affect commerce, and the movement of articles and commodities in commerce, by

the robbery of a livery cab from John Doe in Brooklyn, New York..

                 (Title 18, United States Code, Sections 1951(a))

                 The source of your deponent’s information and the grounds for his belief are

as follows: 1

                 1.     I am a Task Force Officer with the Department of Homeland Security,

Homeland Security Investigations (“HSI”) Violent Gang Task Force and have been involved

in the investigation of numerous cases involving gangs and violent crimes, including

carjacking and robbery. I am familiar with the facts and circumstances set forth below from

my participation in the investigation; my review of the investigative file, including

surveillance videos; and from reports of other law enforcement officers involved in the

investigation.

                 2.     Based on my participation in the investigation to date, including my

review of reports, I am aware that on June 10, 2020, at approximately 6:58 p.m., in the

vicinity 1037 East 43rd Street in Brooklyn, John Doe, a livery cab driver, was robbed inside

of John Doe’s livery cab (the “June 10, 2020 Robbery”). Based on my review of reports,

discussions with other law enforcement officers and my review of video footage captured by


                 1
                   Because this affidavit is being submitted for the limited purpose of
establishing probable cause to arrest, I have not set forth every fact learned during the course
of this investigation.
    Case 1:20-mj-00794-CLP Document 5 Filed 09/11/20 Page 3 of 7 PageID #: 17

                                                                                               3

cameras inside of John Doe’s livery cab during the robbery, I am aware of the following in,

sum, substance and in part, concerning the June 10, 2020 Robbery:

                     a.      John Doe worked for a livery cab service (the “Cab Service”),

which entity’s name is known to your affiant. 2 The Cab Service was contacted to pick up a

passenger at East 43rd Street and Avenue I in Brooklyn.

                     b.      At approximately 6:58 p.m., John Doe, who was driving his

livery cab, a Toyota Highlander (the “Highlander”),3 picked up two black males at East 43rd

Street and Avenue I in Brooklyn.

                     c.      Perpetrator-1 sat in the front passenger seat of the Highlander

and Perpetrator-2 sat in the rear passenger seat behind John Doe.

                     d.      Perpetrator-1 was wearing black sweatpants and a distinctive

sweatshirt with the letter “Z.” Perpetrator-2 was wearing gray sweatpants, a maroon jacket,

and sneakers that were white on the bottom half of the sneaker and darker on the top half of

the sneaker.

                     e.      Perpetrator-2 placed John Doe in a chokehold and placed what

appeared to be a gun to John Doe’s head while Perpetrator-1 demanded money from John

Doe. John Doe struggled with the two males, and during the struggle the perpetrators

repeatedly hit and choked John Doe.




2
       Based on my training, experience and participation in the investigation to date, I am
aware that the Car Service provided service to out-of-state customers.
3
        Based on my training, experience and participation in the investigation to date,
including my discussions with a New York City Police Department (“NYPD”) automobile
expert, I am aware that the Highlander was manufactured outside the state of New York.
  Case 1:20-mj-00794-CLP Document 5 Filed 09/11/20 Page 4 of 7 PageID #: 18

                                                                                                  4

                      f.     At some point during the struggle, John Doe was able to exit the

vehicle, and the two perpetrators drove away in the Highlander.

                      g.     Approximately a minute later, the Highlander crashed into two

other vehicles.

              3.      As a result of the incident, John Doe sustained a large laceration to his

head and fractures to his face.

              4.      Based on my review of surveillance footage taken in the vicinity of the

June 10, 2020 Robbery, I am aware that the Highlander drove away from the scene of the

incident, and then crashed into two other cars at a nearby intersection. On that footage,

Perpetrator-1 and Perpetrator-2 are seen running away from the Highlander after the crash.

              5.      I have reviewed surveillance footage of the two perpetrators fleeing the

scene of the above-described vehicle collision and being chased by the police into nearby

backyards. On these videos, the perpetrator in dark sweatpants is carrying a dark sweatshirt

and wearing a white t-shirt; the perpetrator in gray sweatpants and two-toned sneakers is not

wearing any clothes on the upper half of his body.

              6.      I have reviewed surveillance video from a gas station located near the

scene of the June 10, 2020 Robbery. Based on my review of that footage, I am aware of the

following in sum, substance, and in part:

                      a.     Minutes after the June 10, 2020 Robbery, an individual wearing

gray sweatpants and two-toned sneakers, which were consistent with the sweatpants and

sneakers worn by Perpetrator-2 during the robbery, ran into the gas station, wearing a black

sweatshirt with a distinctive letter “Z” on the front. That sweatshirt is consistent with the

sweatshirt worn by Perpetrator-1 during the robbery.
  Case 1:20-mj-00794-CLP Document 5 Filed 09/11/20 Page 5 of 7 PageID #: 19

                                                                                                 5

                      b.      This individual was pacing around the gas station and repeatedly

peering out of the front door of the gas station.

                      c.      While inside the store, a clear image of the individual’s face was

captured by the surveillance camera.

               7.     Based on my training, experience and participation in the investigation

to date, including my review of the surveillance footage detailed above, I believe that

Perpetrator-2 took the Letter Z sweatshirt from Perpetrator-1 as they fled from the scene of

the June 10, 2020 Robbery, and that Perpetrator-2 is the individual inside of the gas station.

               8.     Additionally, based on my review of the surveillance video from the

gas station and my comparison of the images from the surveillance footage to law

enforcement booking photographs of                      , I recognize           to be the

person depicted in the surveillance video. Based on my review of all the evidence described

above, including the surveillance footage from inside the gas station, I believe

          was Perpetrator-2 in the June 10, 2020 Robbery.

               9.     Based on my participation in the investigation to date, I am aware that

after the approximate time of the June 10, 2020 Robbery, law enforcement officers

responded to the scene of the auto collision, and recovered a cellular telephone from the rear

floor under the driver’s seat of the Highlander (the “Seized Cellular Telephone”). The

Seized Cellular Telephone was subsequently searched pursuant to judicially authorized

search warrants.

               10.    Based on my review of information recovered from the Seized Cellular

Telephone, I am aware that information saved to the device revealed that it was used by

KIMMY GENTIL. For example, I am aware that the Seized Cellular Telephone contained,
  Case 1:20-mj-00794-CLP Document 5 Filed 09/11/20 Page 6 of 7 PageID #: 20

                                                                                                   6

among other things, numerous photographs of an individual I recognize to be KIMY

GENTIL, a photograph of a New York State identification card in the name of “Kimy

Gentil,” and emails with email addresses including the names “GKimy” and “Kimygentil”

              11.     I am further aware that the Seized Cellular Telephone also contained

information relevant to the June 10, 2020 Robbery.

                      a.     On June 10, 2020, around the time of the robbery, the Seized

Cellular Telephone received a message from the Car Service stating “your car has arrived.”

As stated above, the Car Service is the business for which John Doe was working at the time

of the June 10, 2020 Robbery.

                      b.     Later on June 10, 2020, into the early morning of June 11, 2020,

on Kimy Gentil’s Facebook page, Gentil sent messages to another individual stating “I lost

my phoneeee,” “Babyy I not tryna get lock baby,” and “Shit got crazzyyy.” Based on my

training and experience, I believe that in these messages, the phrase “get lock” was used a

slang term for getting arrested.

                      c.     Saved to the Seized Cellular Telephone were multiple

photographs of KIMY GENTIL wearing a sweatshirt with a Letter Z on the front, which is

consistent with the sweatshirt worn by Perpetrator-1 during the June 10, 2020 Robbery.

                                   REQUEST FOR SEALING

              12.     It is respectfully requested that this Court issue an order sealing, until

further order of the Court, all papers submitted in support of this application, including the

application and arrest warrants, as disclosure would give the targets of the investigation an

opportunity to change patterns of behavior and flee from or evade prosecution and therefore
Case 1:20-mj-00794-CLP Document 5 Filed 09/11/20 Page 7 of 7 PageID #: 21
